Citation Nr: 1646333	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  13-14 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for a back and neck disability, to include as secondary to a service-connected left shoulder disability.



REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).  

In March 2015, the Board issued a decision denying the Veteran's claim for entitlement to service connection for a back and neck disability.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a May 2016 Order, the Court granted a Joint Motion for Remand (JMR), vacating the Board's March 2015 decision and remanding the claim to the Board for additional reasons and bases consistent with the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2014, the Veteran submitted a private medical treatment record from a physical therapist which indicates that the Veteran's neck disability may have been caused or aggravated by his service-connected left shoulder disability.  In her report, the physical therapist opined that "an issue with either [the shoulder or the neck] area can lead to issues for both if not managed well" and noted that "[a] problem in the cervical area years later is conceivable with initial onset of shoulder issues and developed pathology of the cervical area years later."  

In the May 2016 JMR, the parties observed that the Board's March 2015 decision failed to account for and weigh the September 2014 opinion, particularly in light of the fact that service connection is in effect for residuals of a left shoulder injury.  

The September 2014 private opinion suggests a possible relationship between the current neck disability and the service-connected left shoulder disability; however, the opinion is speculative.  Medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Specifically, the physical therapist's opinion that an issue in the left shoulder "can lead to" a problem with the cervical spine and her statement that a problem in the cervical area is "conceivable" with initial onset of shoulder problems lack the definitive conclusion required for a medical opinion to be considered probative.  See Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative).  Nevertheless, the opinion suggests a possible relationship between the back and neck disability and the service-connected left shoulder disability and necessitates additional development regarding this theory of entitlement.  Accordingly, the Veteran should be provided with a VA examination to determine whether his back and neck disability was caused or aggravated by his service-connected left shoulder disability.  Additionally, the RO must consider this theory of entitlement in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his current back and neck disability, diagnosed in the record as multilevel degenerative disc disease, synovial cyst at L5-S1, and chronic radiculopathy.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  Following a thorough review and discussion of the evidence in the claims file, to include the service treatment records, post-service medical records, and lay statements submitted by the Veteran, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's current back and neck disability were either (a) caused by or (b) aggravated (permanently worsened beyond its natural progression) by the Veteran's service-connected left shoulder disability.  A complete rationale must be provided for any opinion offered.

2.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  If a claimant does not report for a scheduled VA examination without good cause, it may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

3.  Readjudicate the issue on appeal with consideration of the new theory of entitlement raised by the Veteran.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




